Per Curiam,
Appeal No. 341 is from a judgment entered in a proceeding by a purchaser of land at a sheriff’s sale to recover possession from the defendants in the execution. Possession was resisted by virtue of a parol agreement made at or about the time of the sale by which the plaintiff in the execution, who became the purchaser at the sale, gave the defendants the privilege of redeeming the land by payment to him of his liens against it within sixty days. It was claimed by the defendants that the agreement made the plaintiff a mortgagee with no right of possession. The court found that on the defendants’ own showing the agreement, even if valid, was merely an option to purchase, and that it had expired and *234nearly a year had elapsed without the defendants availing themselves of the privilege granted.
The judgment is affirmed.
Appeal No. 69 involves the same facts and it is dismissed.